Citation Nr: 1124924	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-24 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a personality disorder.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from August 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2009, the Board reopened a previously denied claim of service connection for an acquired psychiatric disorder on account of the receipt of new and material evidence.  The Board remanded the underlying service connection claim to the agency of original jurisdiction (AOJ) for additional development.

In November 2010, the Veteran's representative submitted additional evidence to the Board that the Board deems as timely submitted.  The representative indicated that the Veteran waives review of the newly submitted evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider such evidence in the adjudication of this appeal.


FINDING OF FACT

The Veteran does not have a psychiatric disorder that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have a psychiatric disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125, 4.127 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through September 2004, November 2004, May 2005, July 2009, and November 2009 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claim of service connection for an acquired psychiatric disorder.  Pursuant to the Board's June 2009 remand, the notice included a PTSD questionnaire wherein the Veteran was asked to provide details concerning any claimed in-service stressors.  Additionally, the July 2009 and November 2009 letters provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in January 2010, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the notice letters identified above satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have treatment records from the VA Medical Centers (VAMCs) in Birmingham and Tuscaloosa, Alabama.  Records from multiple private treatment providers identified by the Veteran have been obtained.  The Veteran's records from the Social Security Administration (SSA) were also requested and obtained.

Additionally, pursuant to the Board's June 2009 remand, the Veteran was provided a VA psychiatric examination in connection with his claim, the report of which is of record.  That examination report contains sufficient evidence by which to decide the claim in regards to identifying the appropriate diagnosis (including whether the Veteran meets the criteria for a diagnosis of PTSD) and addressing whether the Veteran has a psychiatric disorder that had its onset during or is related to this active military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as a psychosis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Personality disorders are not diseases or injuries for compensation purposes and may not be service connected except as provided for in 38 C.F.R. § 3.310(a).  Disability resulting from a personality disorder may not be service connected unless the disability results from a mental disorder that is superimposed upon a personality disorder.  See 38 C.F.R. §§ 3.303(c), 4.127 (2010).

The Veteran asserts that he has a psychiatric disorder that had its onset during military service.  He states that his mental problems may include PTSD, depression, and major anxiety.  The Veteran states that he attempted suicide during service and that the military would not treat him but tried to punish him instead.  He indicates that he had mental problems during service when he was stationed at Fort Dix, New Jersey; Fort Lewis, Washington; and in Korea.  The Veteran maintains that he had continued to have problems after military service and that any current psychiatric disorder is related to service.  Thus, he contends that service connection is warranted for a psychiatric disorder.

A review of the Veteran's service treatment and personnel records reveals that he had an entrance examination in August 1969.  The psychiatric portion of the examination was normal.  In September 1969, the Veteran was stationed at Fort Dix for basic training.  He was seen for multiple complaints of headaches and it was noted that he attempted suicide and also that he did not attempt suicide.

A Mental Hygiene Consultation Service Certificate was produced later in September 1969.  An Army psychiatrist evaluated the Veteran following several suicidal threats.  The Veteran reported a history of problems including the death of his brother, becoming shaky at the sight of a rifle, and his relationship with his girlfriend.  The psychiatrist stated that the circumstances were inconsistent with past statements and that it suggested that the Veteran was highly manipulative.  It was noted that, during the interview, the Veteran was alert, oriented, highly manipulative, and insincere.  According to the psychiatrist, there was no overt sign of thought disorder, neurosis, or organic brain disorder.  The Veteran appeared to be using his suicidal threats for secondary gain and, when his history was compared to that given to others, many inconsistencies were noted.  The psychiatrist provided a diagnosis of chronic, moderate, passive-aggressive personality.  The disorder was manifested by impassive orientation to life, a long history of delinquency, manipulativeness, obstructionism, immature judgment, poor impulse control, and low frustration tolerance.  In regards to line of duty ("LOD"), the psychiatrist stated "no, EPTS," or existed prior to service.

In October 1969, the Veteran continued to seek treatment for complaints of headaches.  He was then transferred to Fort Lewis for advanced individual training as a light weapons infantryman.  In November 1969, the Veteran was seen by the mental health clinic in the emergency department.  It was noted that he had a history of emotional problems with maladaptive behavior, depression, and alcohol, and was now on Librium.  The provisional diagnosis was passive-dependent personality with depressive features.  

Later in November 1969, the Veteran was admitted to Madigan General Hospital after self-ingesting an overdose of Librium and barbiturates.  The Veteran was seen by the psychiatry department on account of a possibility of psychotic behavior, including autism, inappropriate affect, hallucinations, and delusions.  The provisional diagnosis was schizophrenia.  However, after an evaluation, an examiner gave the opinion that it was almost as if the Veteran was trying to fake a psychosis, particularly because he reported having visual hallucinations, but no auditory hallucinations.  Additionally, the examiner did not see paranoid ideation or delusions, and the Veteran's judgment appeared to be intact.  The examiner noted that the Veteran's affect could be considered inappropriate, but that it was actually quite appropriate if the goal was to be discharged from the Army as crazy.  The examiner concluded that he thought that the Veteran was trying to fake psychiatric illness, that this was part of a long-standing personality disturbance, and that the Veteran was not psychotic.  The examiner indicated that the Veteran may very well not function in the Army, but whether he stayed in the Army was an administrative decision.

In a subsequent investigation, the Veteran admitted to taking the pills and trying to commit suicide.  A December 1969 Report of Investigation / Line of Duty and Misconduct Status indicated that the incident involving an overdose of barbiturates and Librium was proximately caused by intentional misconduct or neglect.  It was determined that the incident was not in the line of duty due to the Veteran's own misconduct.

In February 1970, the Veteran was transferred to Korea.  Later that month, while on barrier patrol duty near the demilitarized zone (DMZ), the Veteran shot himself in the left foot with his M16 rifle.  The gunshot wound was between the 2nd and 3rd toes and there was an avulsion fracture.  Investigative records reflect that, initially, the Veteran reported that he accidently shot himself.  Subsequently, the Veteran admitted that he deliberately shot himself "just for kicks."

The Veteran underwent psychiatric evaluation later in February 1970.  It was noted that the Veteran had shot himself in the foot.  He reported to the Army psychiatrist that it was "just for kicks."  It was noted that a court martial was pending for this action.  A mental status examination revealed that the Veteran presented himself in an immature fashion, laughing at what he did to himself.  The Veteran's judgment was poor and he eventually explained that he shot himself instead of hurting a girl that he was angry with.  The psychiatrist strongly recommended that, although the Veteran was able to distinguish right from wrong, he should be separated from the Army as unsuitable because of a severe character and behavior disorder.  The psychiatrist found no value in punishing or rehabilitating the Veteran.

Records prepared in conjunction with court martial charges included a conclusion that the Veteran purposefully shot himself in his left foot so as to avoid duty and to obtain an early release from the Army.  He was charged with violating Article 115 of the Uniform Code of Military Justice-Malingering, intentionally injuring himself for the purpose of avoiding duty.

In March 1970, the Veteran underwent a separation examination.  He reported having experienced depression or excessive worry, and having attempted suicide.  The psychiatric portion of the separation examination was normal.  In April 1970, it was recommended by commanding officers that the Veteran receive a general discharge under honorable conditions on account of unsuitability rather than proceed with a court martial.  It was determined that rehabilitating the Veteran would not be deemed advisable and could be hazardous to the mission of the unit, to his fellow soldiers, and to himself.  In May 1970, the Veteran was discharged from the Army under honorable conditions for unsuitability.

Based on the information and evidence contained in the Veteran's service treatment and personnel records, the Board does not find that the Veteran was diagnosed with a psychiatric disorder during military service other than a personality disorder.  Although there were instances when clinicians were of the impression that the Veteran may have had a psychiatric disorder, including a psychosis such as schizophrenia, it is clear from the evaluating psychiatrists that they believed that the Veteran was faking any psychiatric illness.  The September 1969 psychiatrist found no overt sign of thought disorder, neurosis, or organic brain disorder, and indicated that the Veteran had a passive-aggressive personality disorder.  The November 1969 psychiatrist found that the Veteran was not psychotic and that he had a long-standing personality disturbance.  Additionally, the February 1970 psychiatrist determined that the Veteran had a severe character and behavior disorder.  Moreover, the March 1970 separation examination was normal with respect to the psychiatric portion.

Therefore, the records created contemporaneously with the Veteran's military service do not support a grant of service connection.  To the extent that any disorder was identified, the disorder was a personality disorder.  As noted previously, personality disorders are generally not diseases or injuries for compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.127.  The service records do not reflect that the Veteran was diagnosed with a psychiatric disorder that may be a disease or injury for compensation purposes or that any such disorder was superimposed upon a personality disorder.

Although there was no psychiatric disorder diagnosed during service, as noted previously, if a psychosis manifests to a compensable degree within one year of separation, service connection may be warranted even if it was not noted during service.  The Veteran has alleged that he received post-service treatment from Indian Rivers Community Mental Health Center as early as 1970 or 1971.  Treatment during this time period would potentially be relevant to whether the Veteran had a psychosis within one year of separation.

In conjunction with a claim previously filed by the Veteran, the RO requested records from Indian Rivers in January 1994.  The request included any records from as early as 1970 and 1971.  Indian Rivers submitted the treatment records and they were dated from April 1975 to March 1977.  The April 1975 record was titled "Intake Information."  That record and the other records indicate that April 1975 was the Veteran's earliest visit to Indian Rivers.  There was no indication that the Veteran was seen at Indian Rivers in 1970 or 1971.  In any case, no psychosis was identified in the Indian Rivers records.  In April 1975, R.M., an outreach worker, stated that, although the Veteran seemed to be in possible need of medication for possible depression, it was her opinion that the Veteran was not psychotic.  In September 1975, R.M. closed out the Veteran's file because he had not contacted the facility again.  In July 1976, the Veteran was seen at Indian Rivers again and he was assessed with depression and a secondary adjustment reaction.  A history of suicidal thought was noted along with the Veteran shooting himself in the foot while in service.  A final record from the facility, dated in March 1977, indicates that the Veteran had problems of depression, but he did not follow through with any treatment plan.

The records from Indian Rivers do not support an award of service connection on a presumptive basis.  There was no indication that the Veteran had a psychosis and the earliest treatment was nearly five years after the Veteran separated from service.  Additionally, there are no post-service records elsewhere in the claims file dating to May 1971 or earlier that reflect that the Veteran had a psychosis within one year of separation.  Therefore, service connection is not warranted for a psychiatric disorder on a presumptive basis for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.

Although the Veteran was not diagnosed with a psychiatric disorder during military service or diagnosed with a psychosis within one year of separation from service, service connection may still be warranted if the evidence establishes that a psychiatric disorder that was diagnosed after discharge was nevertheless incurred in service.  See 38 C.F.R. § 3.303(d).

The Indian Rivers records are the earliest documentation of post-service treatment for mental problems.  Although some of the Veteran's military history was noted and an assessment of depression was made, there were no express comments concerning any relationship between the depression and the Veteran's military service.

In February 1994, the Veteran underwent VA examination in conjunction with a previous claim.  The examiner indicated that the Veteran was definitely depressed and anxious, but it was difficult to determine how valid the information was that the Veteran gave because he was very vague at times or did not remember information.  Although the claims file was not available for review, a history of the in-service drug overdose and self-inflicted gunshot wound was accurately noted.  The examiner determined that there was no evidence of a psychiatric disorder based on an objective evaluation.  The examiner could only offer a tentative diagnosis due to the absence of a review of the claims file at that time.  The examiner diagnosed the Veteran with a dysthymic personality and a personality disorder with anti-social and passive aggressive tendencies.  

Treatment records from the Tuscaloosa VAMC show that the Veteran was treated for anxiety and a long-history of depression since military service in February 1994.  In October 1996, the Veteran was seen in the mental health clinic at that facility.  Psychological testing was administered because the Veteran was to be evaluated for an impression of PTSD.  Testing suggested the presence of a severe personality disorder with antisocial characteristics.  The psychologist recommended that the claims file be evaluated before attributing any of the Veteran's problems to PTSD or placing him in PTSD treatment.  A clinical specialist, registered nurse, provided an impression of "explosive personality" after interviewing the Veteran.  Although neither clinician provided a diagnosis of a psychiatric disorder that may be service connected, any attribution of the Veteran's problems to military service would be questionable given the history that the Veteran reported to them.  The reported history includes erroneous information that the Veteran was actually sent to Vietnam rather than Korea and that he was "in the bush."  Additionally, he reported that his fellow troops fired rounds at him when he shot himself in the foot, which is inconsistent with the facts of record.

The Board notes that numerous records from the Veteran's SSA disability claims have been obtained and associated with the record.  SSA determined that the Veteran was totally disabled since May 1990 on account of disabilities including chronic lumbar strain and an anxiety disorder.  Many of the SSA records pertain to the Veteran's back problems resulting from a May 1990 work-related back injury.

In December 1996, the Veteran was examined by a private examiner.  Again, the Veteran misrepresented that he was in the DMZ "in Vietnam."  The examiner did not set forth a specific diagnosis.  He noted that the Veteran was being treated by VA for anxiety and depression.  The examiner noted that the Veteran expressed some symptoms related to PTSD but that VA did not seem to feel that there was enough for a diagnosis.  He also noted that the Veteran's history indicated some antisocial personality traits.  The examiner stated that most of what the Veteran expressed to him was related to back pain from a reported work-related injury in 1990 and his emotional condition related to that injury.

Later in December 1996, the Veteran underwent an SSA examination by Dr. R.B.P. who primarily produced a report as to the Veteran's physical problems.  However, Dr. R.B.P. noted a history pertaining to the Veteran's military service and past psychiatric problems as well.  The history included a statement that the Veteran was discharged from the military because he was having schizophrenic-like behavior and that he was diagnosed with paranoid schizophrenia.  This represents another example of the Veteran providing a history to a clinician that is inconsistent with the factual record.  

A December 1999 VA treatment record indicates that the Veteran had delayed PTSD and a depressive disorder "by history."  VA treatment records dating from February 2001 show that the Veteran was being regularly treated for PTSD, intermittent explosive disorder, and depression.  It was initially noted in July 2001 that the Veteran had PTSD that was related to "Korean service in the DMZ."  Some of the records reflect that the Veteran had depression and anxiety as a result of unresolved medical problems.

VA treatment records dating from November 2004 reflect that the Veteran was being treated for major depression, PTSD, and anxiety.  The PTSD was attributed to the Veteran being in fear of his life while on military duty on the Korean DMZ.  A detailed history included a report from the Veteran that "everyone else started shooting at me" and that he jumped in a foxhole and did not fire back.  This purportedly took place at the time he shot himself in the foot.  This type of information in the VA treatment records is indicative that the Veteran had reported a military history inconsistent with the factual record.  There is no information in the detailed service department investigative reports concerning the self-inflicted gunshot wound that fellow soldiers were shooting at the Veteran or that he was in fear of his life at that time.  Instead, the contemporaneous and well-documented information shows that the Veteran shot himself in the left foot in order to avoid further duty in the Army.

In October 2009, pursuant to the Board's June 2009 remand, the Veteran underwent VA psychiatric examination in conjunction with the claim.  A VA clinical psychologist, K.L.C., reviewed the claims file, and interviewed and examined the Veteran.  Review of the claims file is important in this instance as it does not appear that any other clinician has ever reviewed the Veteran's claims file or service records in the course of evaluating the Veteran.  The examiner noted an accurate medical history.  It was noted that the Veteran had exacerbated depression that he partially attributed to diabetes and cancer.

In regards to military service, the Veteran reported to Dr. K.L.C. that he never saw combat.  The Veteran stated that he could not get along with his platoon and that he ended up shooting himself in the foot.  Dr. K.L.C. noted that it appeared that the Veteran was evaluated following the incident and that he was diagnosed with a personality disorder and then discharged.  It was noted that the Veteran attempted suicide on three occasions during service, including the ingestion of drugs.

In regards to stressors, the Veteran identified the self-inflicted gunshot wound that took place in Korea.  He also generally described that people were lying and conniving towards him, that they did a number on him and told bold lies, and that they were lying through their teeth and accusing him of shooting himself to get out of the service.  The Veteran did not report any other in-service stressors.  Notably, he did not indicate that he feared for his life during service in Korea or that fellow soldiers shot at him.

In light of the evaluation, Dr. K.L.C. stated that, although the Veteran expressed frustration over his treatment in service, his symptoms did not appear to meet the DSM-IV criteria for a diagnosis of PTSD.  Dr. K.L.C. provided an Axis I diagnosis of depressive disorder NOS (not otherwise specified).  Dr. K.L.C. gave the opinion that the Veteran's current diagnosis was considered less likely as not related to his active military service.  Dr. K.L.C. stated that the Veteran primarily expresses depressive symptoms regarding his physical health problems, including cancer and diabetes.  Dr. K.L.C. also stated that the Veteran's stressor as described during the evaluation did not appear to meet the DSM-IV criteria for a PTSD stressor.  In regards to a personality disorder, Dr. K.L.C. indicated that the Veteran may have met the criteria for such a disorder in the past but that he did not appear to currently meet the full criteria.  According to Dr. K.L.C., this is not uncommon as personality disorder characteristics will wane over time.

Subsequent to the October 2009 VA examination, treatment records from the Tuscaloosa VAMC continue to show treatment for PTSD.  The traumatic incident as reported by the Veteran was the pressures of being under constant threat from the North Koreans and from the tensions of being mistreated by members of his own platoon.  According to the Veteran, these pressures and tensions led him to shoot himself in the foot.  Additionally, records from Carrollton Primary Care dated through August 2009 contain a medical problem list that includes PTSD.  However, the corresponding treatment records only pertain to physical problems.

The Veteran's representative has submitted numerous medical research articles from the fields of psychiatry and psychology.  Several reports pertain to schizophrenia.  These are irrelevant to the Veteran's claim as he has never been clinically diagnosed with schizophrenia.  Other reports pertain to PTSD associated with combat veterans.  These are also irrelevant as the Veteran did not participate in combat.  Additionally, research articles have been submitted concerning Korea and the DMZ.  These articles are likewise irrelevant because they do not pertain specifically to the Veteran, they detail events when the Veteran was not in Korea, or they pertain to aspects of general Korean service that the Veteran never commented on until November 2010, such as landmines and brushfires.  

In November 2004, statements were received from the Veteran's mother and sister.  They indicated that the Veteran was a good and non-violent child growing up, and that he attended church.  Additionally, in November 2010, the Veteran's fiancé submitted a statement indicating that the Veteran should be service connected for his psychological problems as a result of being in the Korean DMZ.

In consideration of the evidence of record, the Board finds that the Veteran does not have a psychiatric disorder that is attributable to his active military service.  Thus, service connection is not warranted on a direct basis, including under 38 C.F.R. § 3.303(d) for a disease with an initial post-service diagnosis or for PTSD under 38 C.F.R. § 3.304(f).

The best piece of post-service medical evidence for deciding the claim is the October 2009 VA psychiatric examination report.  Significantly, in finding that the Veteran did not meet the criteria for a DSM-IV diagnosis, including the stressor criterion, Dr. K.L.C. was able to make the determination after reviewing the evidence in the claims file.  There is no indication that any other of the clinicians were able to review this information, particularly the VA treatment providers who began to treat the Veteran for PTSD in 2001 and subsequently.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claims file review is not necessarily a requirement for medical opinions because such a review, without more, does not automatically render the examiner's opinion competent or persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The Court stated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on the claim."

In this Veteran's case, although not talismanic, the information in the claims file is critical to forming an expert opinion because it details the circumstances of the Veteran's service.  Particularly, the service records show that the Veteran shot himself in the left foot "just for kicks" and to avoid duty in the Army, and not on account of fellow soldiers shooting at him or being in fear for his life during Korean service.  Thus, the probative value of the medical records that contain a diagnosis of PTSD attributed to the Veteran's service in Korea is greatly diminished because those diagnoses were made based on reports by the Veteran that were inconstant with the factual record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

Along these lines, the Veteran's statements to clinicians and in support of his claim lack credibility in light of his consistent pattern of fabrication concerning his mental health complaints and reports of military history.  This pattern dates back to his time in military service when it was determined that he presented with inconsistencies, that he was manipulative, and that he in fact was faking psychiatric illness.  It is this lack of credibility that renders the diagnoses of PTSD or other psychiatric disorder related to military service incredible even though the clinicians would typically possess the competency to provide such a diagnosis.  It follows that the reports therefore have no probative value.

The Board notes that VA amended its regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The amended regulation potentially applies to the Veteran's PTSD claim on appeal.  The revised regulation states that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 75 Fed. Reg. 39843-52 (July 13, 2010).

To the extent the Veteran alleges that he has an in-service stressor as a result of "fear of hostile military or terrorist activity" while serving in Korea, the Board finds that there is clear and convincing evidence to the contrary.  The detailed contemporaneous service records confirm that one incident occurred when the Veteran served in Korea.  The incident was a deliberate self-inflicted gunshot wound to the left foot.  There is no indication that the incident was a result of "fear of hostile military or terrorist activity."  Instead, the evidence establishes that the incident occurred "just for kicks" and that the Veteran was attempting to avoid duty in the Army.  Thus, the amended PTSD regulation is ultimately not applicable.

In sum, the competent medical evidence tends to show that the Veteran has a current psychiatric disorder, diagnosed as a depressive disorder.  However, the evidence shows that the depressive disorder is likely related to the Veteran's physical problems and not to his active military service.  Without sufficient evidence that the Veteran has a psychiatric disorder attributable to his military service, service connection is not warranted for an acquired psychiatric disorder, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


